Citation Nr: 9924354	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  99-02 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	To be clarified


INTRODUCTION

The veteran served from June 1972 to July 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision denied the 
veteran's claim for service connection for post-traumatic 
stress disorder.


REMAND

In his substantive appeal the veteran requested a hearing at 
the RO before a member of the Board.  This hearing has not 
been provided.

Additionally, VA Form 21-22, Appointment of Veterans Service 
Organization as Claimant's Representative, signed by the 
veteran, names the service organization a "TDVA-American 
Legion."  A copy of the statement of the case was sent to 
the American Legion, but VA Form 8, Certification of Appeal, 
names TDVA as the representative.  This must be clarified.

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

1.  The RO should clarify the veteran's 
representative and obtain a signed VA 
Form 21-22 from the veteran naming only 
one recognized organization as his 
representative.

2.  The RO should schedule the veteran 
for a hearing before a traveling member 
of the Board sitting in the Nashville, 
Tennessee, RO.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












